Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  June 21, 2017

The Court of Appeals hereby passes the following order:

A17I0252. TRAFFIC CALMING USA, LLC v. COMMERCE AND INDUSTRY
     INSURANCE CO.

      Traffic Calming USA, LLC, defendant in this civil action, seeks interlocutory
review of the trial court’s May 15, 2017 order denying its motion for reconsideration
of the order denying its motion to dismiss. The certificate of immediate review,
however, was not entered until 11 days later, on May 26, 2017.
      Under OCGA § 5-6-34 (b), a party may request interlocutory review only if the
trial court certifies within ten days of entry of the order at issue that immediate review
should be had. If the certificate of immediate review is not entered within that ten-
day period, it is untimely, and the party seeking review must wait until the final
judgment to appeal. See OCGA § 5-6-34 (b); Turner v. Harper, 231 Ga. 175, 176
(200 SE2d 748) (1973).
      Here, although the trial court signed the certificate of immediate review on
May 25, 2017, the relevant date for determining the timeliness of the certificate is the
date it was entered. See Van Schallern v. Stanco, 130 Ga. App. 687 (204 SE2d 317)
(1974) (“[A] certificate for the immediate review of a nonfinal or interlocutory
judgment is ineffective unless entered, i.e., filed with the clerk, within ten days after
entry of the judgment appealed from.”).
      Because the trial court did not enter the certificate of immediate review within
ten days of entry of the order at issue, we lack jurisdiction to consider this
application, which is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        06/21/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.